DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9 are rejected under 35 U.S.C. 102(b) as being anticipated by Charreyre (US-2017/0151585).

Referring to claim 1. Charreyre discloses a “Machine For Sorting A Mixture Of Waste, And Associated Sorting Method”. See Figs. 1-4 and respective portions of the specification. Charreyre further discloses a sieving device with at least one rotary drum unit comprising a plurality of sieving openings (7, 9), said sieving openings being respectively arranged around a center point of the sieving openings and being categorized in at least one first structure group (near 5) and at least one further structure group (See Fig. 1, near 6), wherein in the first structure group the center points of neighboring sieving openings are arranged at a first intra-distance to one another,  wherein in the further structure group the center point of neighboring sieving openings 

Referring to claim 2. Charreyre discloses wherein the smallest structure distance (See Fig. 2) is smaller than the further intra-distance (See Fig. 1). 

Referring to claim 3. Charreyre discloses  a sieving device comprising at least one further first structure group wherein a center point of at least one sieving opening in the at least one first structure group realizes a smallest structure group repetition distance to a nearest-situated center point of at least one sieving opening in the at least one further first structure group, said smallest structure repetition distance being greater than the first intra-distance and/or than the further intra-distance (See at least Sect. 0041-0043, 0056-0060 & at least Fig. 1). 

Referring to claim 4. Charreyre discloses wherein the smallest repetition distance is greater than the structure distance (See at least Fig. 1).  

Referring to claim 5. Charreyre discloses wherein the first structure group (near 5) is implemented as a zigzag structure line (See at least Fig. 1). 

Referring to claim 6. Charreyre discloses wherein at least one further structure group (near 6) is implemented as a straight structure line (See at least Fig. 3). 

Referring to claim 8. Charreyre discloses wherein the sieving openings (7) in the at least one further structure group have a rounded shape. 

	Referring to claim 9. Charreyre discloses wherein the sieving openings in the at least one first structure group and/or the sieving openings (9) in the at least one further structure group have an angular shape. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Charreyre (US-2017/0151585). 

Referring to claims 1, 7. Charreyre discloses a “Machine For Sorting A Mixture Of Waste, And Associated Sorting Method”. See Figs. 1-4 and respective portions of the specification. Charreyre further discloses a sieving device with at least one rotary drum unit comprising a plurality of sieving openings (7, 9), said sieving openings being respectively arranged around a center point of the sieving openings and being categorized in at least one first structure group (near 5) and at least one further structure group (See Fig. 1, near 6), wherein in the first structure group the center points of neighboring sieving openings are arranged at a first intra-distance to one another,  wherein in the further structure group the center point of neighboring sieving openings are arranged at a further intra-distance to one another, wherein a smallest structure distance between a center point of at least one sieving opening in the at least one first structure group and a nearest situated center point of at least one sieving opening in the at least one further structure group is greater than the first intra-distance (See at least Figs. 1-3 & at least Sect. 0041-0043, 0056-0060). Charreyre doesn’t explicitly disclose wherein the sieving openings in the first structure group and the at least one further structure group have a same shape. It should be noted that these variations are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Charreyre as is well known in the art. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Charreyre wherein the first and further structure group openings were the same shape, so that consistent size and shaped materials could be screened and separated. 

Referring to claim 10. With respect to claim 10, the production method described in these claims would have been obvious in view of Charreyre’s “Machine For Sorting A Mixture Of Waste, And Associated Sorting Method”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653